UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2201



WALTER J. BENNETT, Merchant Mariner’s License
No. 776593,

                                                          Petitioner,

          versus


NATIONAL TRANSPORTATION SAFETY BOARD,

                                                          Respondent.



On Petition for Review of an Order of the United States Department
of Transportation. (EM-187)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Walter J. Bennett, Petitioner Pro Se. Daniel D. Campbell, NATIONAL
TRANSPORTATION SAFETY BOARD, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter J. Bennett filed a petition for review of the National

Transportation Safety Board’s (“Board”) order dismissing his appeal

from the administrative law judge’s decision suspending his mer-

chant mariner’s license for six months based on a charge of miscon-

duct and placing him on a twelve month probationary period.

     Parties are accorded sixty days to file a petition for review

in the appropriate court of appeals after the Board issues its

final order.   49 U.S.C. § 1153(a) (1994).    The Board’s order is

dated July 10, 2000, and was served on July 12, 2000.   Bennett did

not file his petition for review until September 14, 2000.      We

therefore deny the petition for lack of jurisdiction because

Bennett’s petition was not timely filed.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2